Citation Nr: 0840059	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  01-34 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disorder manifested 
by chest pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had active duty from November 1988 to January 
1992.  He served in the Southwest Asia Theater of operations 
during Operation Desert Shield/Storm between September 30, 
1990 and March 18, 1991.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 2000 
rating decision of the VA Regional Office (RO) in Montgomery, 
Alabama that, among other things, denied service connection 
for skin rashes and chest pain, to include as due to an 
undiagnosed illness.

The Board denied the veteran's claims in April 2006 and an 
appeal to the United States Court of Appeals for Veterans 
Claims (Court) ensued.  In response to an October 2007 joint 
motion by the parties, the Court vacated the Board's decision 
as to the issue of entitlement to service connection for 
chest pain, to include as due to an undiagnosed illness, and 
remanded it to the Board for further consideration.  It was 
noted that the appeal relating to service connection for skin 
rashes had been withdrawn and was dismissed.  

The Board remanded the issue of entitlement to service 
connection for chest pain, to include as due to an 
undiagnosed illness, to the RO in a decision dated in March 
2008.  The case has been returned to the Board for 
disposition.  However, following review of the record, the 
appeal is once more REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if further action is required.


REMAND

In the October 2007 joint motion, the parties sought to 
vacate the April 2006 decision on the basis that the Board 
failed to properly apply the law relevant to the condition 
claimed, and because the Board's decision did not provide an 
adequate statement of reasons and bases to enable the 
claimant to understand why the claim had been denied.  It was 
found that the Board erred in denying service connection for 
an undiagnosed illness based on a conclusion that 'there is 
no competent medical evidence of a diagnosis/impairment 
consisting of chest pain'.  The parties agreed that this was 
not the correct standard, and that the Board's insistence 
upon competent medical evidence of a diagnosis was 
inconsistent with the application of 38 U.S.C.A. § 1117 (West 
2002 & Supp. 2008) and 38 C.F.R. § 3.317 (2008).

The Court stated that on remand, the claim should be 
readjudicated based on the correct interpretation of the law.  
It was added that the Board should fully assist the appellant 
with his claim by re-examining the evidence and seeking any 
other information that was necessary to support its decision, 
as well as set forth adequate reasons and bases for its 
ultimate determination.

The Board remanded the case to the RO in March 2008 for the 
veteran to be examined by a VA physician who was a specialist 
in undiagnosed illnesses.  The physician was requested to 
provide opinions as to the most accurate etiology and 
diagnosis with respect to the veteran's complaints of chest 
pain, as well as whether it was at least as likely as not 
that claimed chest pain had its onset during active service, 
was of post service onset, or was an undiagnosed illness 
related to active duty in the Gulf War Zone.  It is shown, 
however, that the May 2008 physical examination conducted 
pursuant thereto was performed by a certified registered 
nurse practitioner who stated that "I am unable to determine 
the etiology of his chest pain.  It is unlikely to be cardiac 
due to normal cardiac perfusion studies in 2006 and 2007."  
The examiner added that "I cannot resolve this issue without 
resort to mere speculation."  The Board finds that this 
examination is unsatisfactory and inadequate for adjudication 
purposes.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion which takes into account the records of prior medical 
treatment, so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In this instance, there has still been no consensus as to the 
nature and etiology of the veteran's claimed chest pain, nor 
has it been ascribed to an undiagnosed illness which the 
examiner did not address.  The Board points out that what was 
sought through the remand was a review of the veteran's 
clinical history and a medical conclusion, enhanced by the 
examiner's expertise, as to whether the veteran's chest 
complaints were more likely than not related to the service 
or to an undiagnosed illness.  In this instance, while 
stating that the appellant did not appear to have a cardiac-
related disease, the examiner's opinion was not sufficiently 
instructive as to whether or not such complaints could be 
construed as an undiagnosed illness.  Consequently, the Board 
does not have the requisite information to grant or deny 
service connection at this time.  Service connection may not 
be granted or denied based on resort to speculation or remote 
possibility. See 38 C.F.R. § 3.102 (2008); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  As well, the Board is prohibited 
from making conclusions based on its own medical judgment. 
See Colvin v. Derwinski, 1 Vet.App. 171 (1991)).

It is well established that a remand by the Board confers on 
an appellant the right to VA compliance with the terms of the 
remand order and to ensure compliance with those terms. See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall 
the Court held that "where...the remand orders of the 
Board...are not complied with, the Board itself errs in 
failing to insure compliance." Id.  In this instance, 
assigning the examination to a nurse practitioner, and not to 
a VA medical specialist was not in compliance with the terms 
of the remand.  As such, the Board finds that a specialist 
review with a more definitive opinion is required to 
ascertain whether or not the veteran's claimed symptomatology 
may be considered an undiagnosed illness related to Gulf War 
service, or is symptomatic of a diagnosed disease process.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran's claims folder 
should be referred to a VA 
physician who is a specialist in 
undiagnosed illnesses or a 
cardiologist for review and a 
medical opinion.  The clinical 
findings should be reported in 
detail and correlated to a 
specific diagnosis.  The entire 
claims file and a copy of this 
remand must be made available to 
the physician designated to review 
the record.  A comprehensive 
clinical history should be 
obtained.  The examination report 
should include a discussion of the 
veteran's documented medical 
history and assertions, and must 
be reported in a narrative format.  
Based on a thorough review of the 
evidence of record, the examiner 
should provide an opinion, with 
complete rationale, as to the 
following: What is the most 
accurate etiology and diagnosis 
with respect to the veteran's 
complaints of chest pain?  The 
examiner should also provide an 
opinion, with complete rationale, 
as to whether it is at least as 
likely as not (50 percent 
probability or more) that the 
claimed disorder had its onset 
during active service, is of post 
service onset, or is an 
undiagnosed illness related to 
service in the Gulf War Zone.

In formulating the medical 
opinion, the examiner is asked to 
consider that the term "at least 
as likely as not" does not mean 
"within the realm of possibility, 
rather that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

2.  The RO should ensure that the 
medical report requested above 
complies with this remand, 
especially with respect to the 
instructions to provide a 
competent medical opinion.  If the 
report is insufficient, or if a 
requested action is not taken or 
is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

3.  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issue on appeal.  If the benefit 
is not granted, the veteran and 
his representative should be 
furnished a supplemental statement 
of the case afforded an 
opportunity to respond before the 
record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


